Citation Nr: 0613068	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  01-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
October 1964 and December 1968 to October 1987.  The 
appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant service 
connection for the veteran's cause of death.

The appellant requested a hearing before a Decision Review 
Officer (DRO) in her November 2001 substantive appeal; 
however, she cancelled the DRO hearing and a DRO conference 
was held instead in March 2002.  Therefore, the Board finds 
that the DRO hearing requested by the appellant is withdrawn.  
In July 2003 and November 2005, the Board remanded the 
appellant's case to the RO for further development.  The case 
was recently returned to the Board in March 2006.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the appeal have been obtained.

2.  At the time of the veteran's death, the veteran had no 
service connected disabilities. 

3.  The veteran died in October 1999 due to metastatic colon 
cancer.

4.  Metastatic colon cancer is not shown to have been present 
in service; neither is metastatic colon cancer shown to have 
been etiologically related to any event in service or to have 
been caused or aggravated by a service-connected disability.
CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in November 1999, prior to the enactment of the 
VCAA.  

An RO letter dated in July 2001, after the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  
This letter notified the appellant of her responsibility to 
submit evidence that showed that the veteran's cause of death 
was related to his service.  By this letter, the appellant 
was notified of what evidence, if any, was necessary to 
substantiate her claim and it indicated which portion of that 
evidence the appellant was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the appellant.  Clearly, from submissions by and on 
behalf of the appellant, she is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As a practical matter, 
the Board finds that the appellant has been notified of the 
requirements of VCAA.  As such, the Board notes that the 
record contains a statement from the appellant, dated in 
March 2005, stating that "I have submitted all the medical 
evidence that I have to submit."  In this case, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. 

As previously stated, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  The Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2005).

The Board finds that service connection for the cause of the 
veteran's death is not warranted.  As such, the Board notes 
that the service medical records show a notation in May 1977 
that the veteran's original medical records were lost.  
Therefore, there are no service medical records for the 
veteran prior to December 1976.  A July 1979 record shows 
that the veteran complained of gastrointestinal pains.  He 
was noted to have a history of a growling stomach for the 
several days.  The diagnosis was probable gastritis.  A 
September 1980 medical record shows that the veteran 
complained of occasional loose stools and anal irritation 
secondary to frequent stools at times.  The diagnosis was 
irritable bowel syndrome and hemorrhoids.  An October 1980 
medical record shows that the veteran continued to have a 
diagnosis of irritable bowel syndrome that was improved.  In 
February 1981, the veteran complained of itching in the anal 
area.  The diagnosis was anal fissure.  In the veteran's 
October 1986 Report of Medical History, he did not note that 
he had a tumor, growth, cyst, or cancer.  Neither did he note 
any piles or rectal disease.  The October 1986 Report of 
Medical Examination shows that the veteran's rectal 
examination was normal and the guaiac test was negative.  
Further, the September 1987 Report of Medical Examination for 
purposes of retirement shows that the veteran's rectum was 
normal and the guaiac test was negative.  

Post-service medical records from the Moncrief Army Community 
Hospital show that in April 1997, almost 10 years after 
separation from service, the veteran complained of bleeding 
from the rectum for approximately two months.  He was found 
to have a rectal mass.  An April 1997 biopsy was conducted 
and revealed moderately differentiated mucinous 
adenocarcinoma.  A biopsy of the liver revealed moderately 
differentiated adenocarcinoma with focal mucinous features.  
This is the first diagnosis of the veteran's colon cancer.  
Medical records from April 1997 to October 1999 show that the 
veteran continued to receive treatment for his colon cancer, 
to include a resection of the sigmoid colon in July 1997.  
The post-operative diagnosis was colon cancer with liver 
metastases.  In April 1998, the veteran underwent an excision 
of metastatic anal tumor.  The postoperative diagnosis was 
metastatic colon carcinoma to the anal area.

An August 1999 letter from S.M., M.D., an oncologist, stated 
that the veteran was being followed for a diagnosis of 
metastatic colon carcinoma originally diagnosed in 1997.  A 
second August 1999 letter from doctor S.M. stated that the 
veteran was being followed for a diagnosis of colon cancer 
and previously, the veteran had been diagnosed with 
hemorrhoids.  He opined that rectal bleeding could have been 
a presenting problem of the veteran's colon cancer and the 
veteran's diagnosis of hemorrhoids could also have presented 
with rectal bleeding.

The Board notes that the veteran's death certificate shows 
that in October 1999 the veteran died with the immediate 
cause of death as metastatic colon cancer.

Noting that the veteran had a diagnosis of hemorrhoids, 
gastritis, irritable bowel syndrome, and anal fissures in 
service, in August 2005, the Board requested a specialist's 
opinion to determine whether the veteran's cause of death, 
which was metastatic colon cancer, was at least as likely as 
not related to any of the veteran's diagnoses in service.

In August 2005, F.O., M.D., Chief of the Gastrointestinal and 
Liver Disease Section of the VA Pacific Islands Health Care 
System, noted that he reviewed the veteran's medical records 
and the claims folder.  He then opined that it was more 
likely than not that the veteran's anal carcinoma and the 
colon carcinoma, diagnosed in 1997, were not related to the 
veteran's irritable bowel syndrome diagnosed in 1980 or the 
anal fissures, diagnosed in 1981, because neither irritable 
bowel syndrome nor anal fissures are precursors for colon or 
anal cancer.  In addition, the physician stated that in 
colorectal cancers, malignant transformation occurred 
typically within 10 years of the occurrence of a premalignant 
lesion and it would not be reasonable to speculate that 
conditions in existence in 1980 or 1981, such as irritable 
bowel and anal fissures, would result in carcinoma 16 years 
later with normal stool and ano-rectal findings at the 
veteran's discharge from service in 1987.

As the August 2005 medical opinion states that the veteran's 
metastatic colon cancer, the cause of his death, was not 
related to the irritable bowel syndrome and anal fissures 
diagnoses during the veteran's service, the Board finds that 
service connection for the veteran's cause of death is not 
warranted.  In this regard, there is no medical evidence 
showing that the veteran's cause of death is related to his 
service.  Although the August 1999 letter from S.M., M.D. 
shows a similarity between the symptoms of colon cancer and 
hemorrhoids, S.M., M.D. did not render an opinion stating 
that the veteran's diagnosis of hemorrhoids in service was a 
precursor for his colon cancer.  Hence, there is no medical 
evidence in the claims folder supporting the appellant's 
claim; however, there is evidence showing that it is at least 
as likely as not that the veteran's colon cancer is not 
related to his service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


